DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed January 20, 2022.
Claims 1 and 9 are allowable. Claims 2-3 and 5-7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I through VII, as set forth in the Office action mailed on September 22, 2021, is hereby withdrawn and claims 2-3 and 5-7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 1-3, 5-7, and 9 are currently pending wherein claim 1 reads on a first reaction mixture, claims 2 and 3 read on a polymeric material comprising a polymerized product of said reaction mixture, claim 5 reads on a crosslinked composition containing said polymeric material, claims 6-7 read on an article containing said polymeric material, and claim 9 reads on a compound.

Allowable Subject Matter
Claims 1-3, 5-7, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Heng et al (2009, Tetrahedron Letters, 50, 3613-3618).

Summary of claim 1:
A first reaction mixture comprising: 
a) a photoinitiator of Formula (1) 

    PNG
    media_image1.png
    143
    302
    media_image1.png
    Greyscale

wherein 
R1 is an alkoxy, aralkyloxy, alkenoxy or -N(R3)2; 
each R2 independently is an alkyl, aryl, aralkyl, alkaryl, or a group of formula -R4-(OR4)n-OR5; 
each R2 is an alkyl, aryl, or two adjacent R3 groups are combined with the nitrogen to which they are both attached to form a first heterocyclic ring having 1 to 3 heteroatoms selected from nitrogen, oxygen, and sulfur, the first heterocyclic ring being saturated or unsaturated and optionally fused to one or more second rings that are carbocyclic or heterocyclic; 
each R4 is an alkylene; 
R5 is an alkyl; 
n is an integer greater than or equal to zero; and 
b) a first monomer composition comprising at least one monomer having a single ethylenically unsaturated group, wherein the molar ratio of the first monomer to the photoinitiator is at least 3:1.

Summary of claim 9:
A compound of Formula (1) 

    PNG
    media_image2.png
    149
    296
    media_image2.png
    Greyscale

wherein 
R1 is an alkoxy, aralkyloxy, alkenoxy or -N(R3)2; 
each R2 independently is an alkyl, aryl, aralkyl, alkaryl, or group of formula -R4-(OR4)n-OR5; 
each R3 is an alkyl, aryl, or two adjacent R3 groups are combined with the nitrogen to which they are both attached to form a first heterocyclic ring having | to 3 heteroatoms selected from nitrogen, oxygen, and sulfur, the first heterocyclic ring being saturated or unsaturated and optionally fused to one or more second rings that are carbocyclic or heterocyclic; 
each R4 is an alkylene; 
R5 is an alkyl; and 
n is an integer greater than or equal to zero.

Heng teaches the following compound:

    PNG
    media_image3.png
    192
    237
    media_image3.png
    Greyscale

(page 3613).  However, Heng does not teach or fairly suggest the claimed formula wherein R2 is as claimed.

In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763